741 N.W.2d 369 (2007)
Priscilla SCHWARZE, as Conservator of Carl Schwarze and Priscilla Schwarze, Individually, Plaintiff-Appellee, and
Thomas Schwarze, as Personal Representative of the Estate of Thomas Schwarze, Intervening Plaintiff,
v.
Mary DILWORTH and Auto-Owners Insurance Company, Defendants-Appellants, and
David Michael Fowler and Hugh Edward Dilworth, Defendants.
Docket Nos. 132025, 132026. COA Nos. 257467, 257511.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the motion for reconsideration of this Court's September 10, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.